Citation Nr: 0004013	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  95-06 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to January 15, 
1992, for the grant of service connection for chronic fatigue 
syndrome, including the issue of whether September 1987 and 
December 1988 rating decisions were based on clear and 
unmistakable error.  

2.  Entitlement to an effective date prior to January 
15,1992, for the assignment of a total disability rating 
based on individual unemployability, including the issues of 
whether September 1987 and December 1988 rating decisions 
were based on clear and unmistakable error, and whether the 
veteran filed a claim for individual unemployability on May 
18, 1987.  


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1976.   

This matter was previously before the Board of Veterans' 
Appeals (Board) in August 1999, but was remanded to afford 
the veteran the opportunity for a hearing before a traveling 
Member of the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  On May 18, 1987, the veteran filed a claim seeking to 
establish entitlement to total disability rating based on 
individual unemployability.  The Regional Office (RO) did not 
develop and adjudicate that claim.  

3.  On January 15, 1992, the RO received correspondence in 
which the veteran claimed entitlement to service connection 
for chronic fatigue syndrome, as well as a total disability 
rating for compensation purposes on the basis of individual 
unemployability, and a completed Department of Veterans 
Affairs (VA) Form 21-8940.

4.  In November 1992 the RO granted entitlement to service 
connection for chronic fatigue syndrome and a total 
disability rating on the basis of individual unemployability 
effective from January 15, 1992.

5.  In January 1993 the RO found VA rating decisions dated in 
September 1987 and December 1988 contained no clear and 
unmistakable error (CUE).


CONCLUSIONS OF LAW

1.  The criteria for an effective date, prior to January 15, 
1992, for service connection for chronic fatigue syndrome 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. §§ 3.105, 3.400 (1999).

2.  The claim for total disability rating based on individual 
unemployability received by the RO in May 1987 was not 
adjudicated by the RO in its September 1987 or December 1988 
rating decisions, and so those rating decisions, with regard 
to the total disability rating based on individual 
unemployability claim, are not final. 38 U.S.C.A. § 5104 
(West 1991); 38 C.F.R. § 3.105, 3.160 (c).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
The veteran served on active duty in the Public Health 
Service from July 1974 to July 1976.  While in service he 
contracted meningoencephalitis, infectious mononucleosis, 
infectious hepatitis, and interstitial pneumonitis.  In 
November 1977 he filed a formal claim seeking to establish 
service connection for headaches that began with meningitis 
secondary to infectious mononucleosis.  A VA compensation and 
pension examination conducted in January 1978 noted headaches 
with generalized fatigue.  Service connection was granted for 
headaches, migraine or tension, persistent since episode of 
acute, non-epidemic meningoencephalitis, and the disability 
was rated 10 percent disabling under Diagnostic Code 8100-
8099, effective October 1977.  

In May 1987 the veteran reported to the RO that he was so 
debilitated by his headaches and fatigue, and had been 
unsuccessful in finding an effective treatment for them, that 
he was forced to close his hospital practice and was in the 
process of quitting his medical practice.  He asserted that 
he was at that time totally disabled.  During an August 1987 
VA examination his neurological system was characterized as 
normal, and the examiner suspected the etiology of the 
veteran's headaches was tension.  She noted the symptoms were 
relieved in part by biofeedback and relaxation.  In a 
September 1987 rating decision the disability evaluation was 
increased to 50 percent, effective in May 1987.  The veteran 
was informed of that decision and did not appeal it.  

During a regularly scheduled future examination in October 
1988 it was reported that the veteran had not worked in over 
a year because of psychiatric problems, and that he believed 
his headaches were less severe, although still occurring 
daily, because he was better able to control tension-
provoking situations than he was previously.  In a December 
1988 rating decision the RO concluded no change was warranted 
in the 50 percent evaluation, and the veteran was informed of 
that decision in a letter dated in January 1989.  In the 
interim, however, the veteran submitted additional evidence 
of the medical care received for his headaches.  A VA 
examination was conducted in April 1990 in which it was noted 
that the veteran had not worked since 1987.  The examiner 
made note of the veteran's report of experiencing three types 
of headaches:  nearly continuous occipital and bitemporal 
pressure; frontal pressure recurring about 3-4 times per 
week, lasting most of the day; and a one-sided sharp 
headache, lasting a day or two, localized and with a sudden 
onset, but no aura and lasting from minutes to hours.  It was 
associated with nausea, but no vomiting.  This third type of 
headache recurred approximately twice per week, and was 
completely incapacitating.  The veteran reported he treated 
it using biofeedback and medication, and that he also 
suffered from fatigue.  The examiner concluded the veteran 
had common migraine and tension headaches.  The examiner 
added that he doubted there was a relationship between the 
headaches and infectious mononucleosis.  The RO issued a 
rating decision in which it decided no change was warranted 
in the 50 percent evaluation.  

In January 1992 the veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  He indicated he was unable to work due to 
disability caused by chronic headaches and fatigue.  In 
support of his claim he submitted a copy of a notice from the 
Social Security Administration (SSA) indicating that agency 
determined he was entitled to disability benefits effective 
in April 1989.  He also submitted an October 1991 statement 
from Dr. M indicating the veteran was disabled by chronic 
fatigue syndrome with psychophysiologic stress reaction, and 
a December 1991 statement from Dr. G who reported the veteran 
was disabled by chronic fatigue syndrome.  Additional 
evidence was subsequently received, including additional 
statements from Drs. M and G reporting the veteran was 
disabled by psychophysiologic stress, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as cardiac 
arrhythmia, recurrent acute sinusitis and bronchitis, and 
allergies.  Dr. R added that the veteran was disabled by 
status post encephalitis, carditis, persistent chronic 
headaches, and irritable bowel syndrome, exacerbated by 
stress.  

In a VA compensation and pension examination conducted in 
July 1992 the examiner concluded the veteran had common 
migraine and tension headaches, which she concluded were 
stable since the veteran's last VA examination.  She added 
that the veteran's major problem seemed to be chronic 
fatigue, and noted that the veteran was apparently previously 
diagnosed with chronic fatigue syndrome.  She referred the 
veteran for psychiatric consultation, as there might be some 
psychogenic overlay present.  After a psychiatric 
consultation, the psychiatrist reported the veteran appeared 
to have been experiencing psychologically distressful 
situations such as threats from people or motor vehicles in a 
way that exacerbated his physical problems and complaints.  
It was the examiner's opinion that the likely aggravating or 
precipitating stimulus may have been the motor vehicle 
accident that occurred in April 1978 in which the veteran was 
struck as a pedestrian in the crosswalk and broke his left 
leg.  

In November 1992 the veteran's claim of entitlement to 
service connection for chronic fatigue syndrome, residual of 
mononucleosis with meningoencephalitis, was granted, rated 60 
percent disabling effective from January 1992, under 
Diagnostic Code 6399-6350.  An increased rating for headaches 
was denied, but the veteran was deemed totally disabled due 
to his service-connected disabilities, effective January 
1992.  In December 1992 the veteran requested an earlier 
effective date for both his chronic fatigue syndrome and 
total disability rating based on individual unemployability.  
He submitted additional medical evidence in support of his 
claim that he has been totally disabled by psychophysiologic 
exhaustion and/or chronic fatigue syndrome, headaches and 
cardiac arrhythmia since 1987, and argued that CUE was 
committed by VA when it did not make May 1987 the effective 
date for the grants of service connection for chronic fatigue 
syndrome and the total disability rating based on individual 
unemployability, as he asserts the record clearly shows he 
raised those claims in his May 1987 letter.  In February 1993 
the RO notified the veteran that it had determined an 
effective date earlier than January 1992 was not warranted 
for those claims, and that there was no CUE in either the 
1987 or 1988 rating decisions.  

The RO then considered additional evidence submitted by the 
veteran, and in January 1994 again advised him that earlier 
effective dates were not warranted, as no CUE was found in 
any prior VA determinations.  In a letter accepted as a 
Notice of Disagreement, dated in September 1994, the veteran 
asserted his chronic fatigue syndrome began as the result of 
mononucleosis, and was so debilitating by May 1987 that it 
rendered him unemployable.  He explained that little is known 
about chronic fatigue syndrome now, and even less was known 
about it in 1987, so as a result the illness was not 
identified as such until later.  He submitted a letter dated 
in June 1994 from Dr. R in which Dr. R reported that the 
veteran's disability due to chronic fatigue syndrome 
"clearly started in 1987 and it would be an unmistakable 
error to say that it only began in 1992."  He submitted a 
letter dated in July 1994 in which he reported that he had 
treated the veteran since 1987 for symptoms related to 
chronic fatigue syndrome that resulted from his 
mononucleosis, that he has been totally disabled and 
unemployable since May 1987, and that any other conclusion 
would be clearly in error.  The veteran also submitted a copy 
of an award certificate from SSA indicating he was entitled 
to monthly disability benefits from SSA beginning November 
1987.  

The veteran was furnished a Statement of the Case in November 
1994, and in January 1995 the RO received his substantive 
appeal.  In his substantive appeal he argued that he clearly 
claimed disability due to chronic fatigue syndrome in May 
1987, although he did not use that term then, and clearly 
claimed he was unemployable at that time.  At a February 1998 
hearing before a hearing officer, the veteran testified that 
he believed his May 1987 letter should have been construed as 
claims of entitlement to service connection for chronic 
fatigue syndrome and total disability rating based on 
individual unemployability.  He acknowledged that in 1988 or 
1989, and again in 1991 or 1992, he claimed a total 
disability rating based on individual unemployability but was 
denied, and was rendered unable to appeal those 
determinations by his disabilities.  He added that his 
unemployability is clearly documented by the SSA, and that 
his physicians have supported his assertion that he has had 
chronic fatigue syndrome since 1987, although the terminology 
was not used until 1992.  He concluded that it was clearly 
and unmistakably erroneous to find that an effective date of 
1992 for service connection for chronic fatigue syndrome and 
for his total disability rating based on individual 
unemployability was proper.  At his hearing he submitted a 
statement from Dr. M dated in March 1997 in which he 
explained that the veteran's underlying problem has been 
chronic fatigue syndrome caused by mononucleosis, not caused 
by the stress of his medical practice.  He concluded by 
saying "[i]t is not tenable to think that his medical 
practice was the primary cause of his symptoms, nor that the 
chronic fatigue syndrome began at a later date" than 1987.  

In March 1998 the veteran was furnished a Supplemental 
Statement of the Case (SSOC) in which the RO explained an 
effective date earlier than January 1992 was not warranted, 
as no CUE was committed in any prior RO decisions.  The 
veteran expressed his continued disagreement with that 
determination, pointing out he believed he was originally 
awarded service connection for headaches and fatigue, and 
that the reasons given for denial of an earlier effective 
date in the SSOC varied from the reason provided previously.  
In particular, he indicated that the claims were most 
recently denied because there was no private medical evidence 
on file of chronic fatigue syndrome and total disability 
rating based on individual unemployability; yet the earlier 
reasons for denial included the assertion that the veteran 
was still working in 1987, there was no diagnosis of chronic 
fatigue syndrome, he had not claimed chronic fatigue syndrome 
in 1987 or that it was the result of his mononucleosis, or 
there may have been other causes for his symptoms.  He added 
that a letter from his representative asserted the disability 
was confirmed in 1989, and so 1989 should be the effective 
date.  He indicated that the SSOC was the first notice to him 
that his claim was denied because he had submitted no private 
medical statements in support of it, and inquired as to 
whether it was proper for VA to deny his claim without 
telling him why it was denied.  He asserted that it was error 
for VA to disregard his claim of entitlement to service 
connection for fatigue until 1992.  

The Board notes that the veteran makes several references to 
correspondence he received from his representative.  The 
Board points out that such correspondence does not originate 
with VA, but rather with a separate entity, and is not of 
record.  

In a decision dated in August 1999, the Board remanded this 
matter to afford the veteran the opportunity for a hearing 
before a traveling Member of the Board.  That hearing was 
held before the undersigned in November 1999.  The veteran 
repeated his claim that the chronic fatigue syndrome for 
which he is now service-connected began interfering with his 
employment in 1984, and by May 1987 was so bad he had to 
resign his position with a hospital, and by July 1987 he had 
to close his medical practice.  He explains that the phrase 
"chronic fatigue syndrome" was not coined in 1987, but that 
the symptoms he and his medical care providers described 
were, in fact, the symptoms of the illness subsequently 
identified as chronic fatigue syndrome.  He testified that 
SSA deemed him unable to work as of May 1987, but there was a 
two year waiting period before the benefits could be paid, so 
he did not receive them until April 1989.  He asserted he has 
been unemployable since either May or July 1987, and that the 
record in May 1987 clearly reflected that, so it was clearly 
and unmistakably erroneous for VA to deny effective dates of 
1987.  At page 8 of the transcript he asserted it was CUE for 
VA to fail to provide him with the VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, in 1987 when he described a situation in 
which he was not able to work.  The veteran explained that it 
was his position that VA was in error when it did not 
determine that the symptoms that formed the basis for the 
decision to increase the 10 percent rating for headaches to 
50 percent did not also form the basis for a determination 
that the veteran was totally disabled by them.  He further 
asserted that his illness prevented him from appealing the 
RO's 1987 and 1988 rating decisions.  He stated that VA's 
failure to provide the VA Form 21-8940 was CUE.  The veteran 
explained that on the VA examination report dated in 1987 the 
neurologist could not prove that the cause of the veteran's 
headaches was tension, and so it does not contradict the 
veteran's opinion that the headaches were caused by the 
mononucleosis.  In conclusion, the veteran's representative 
asserted that CUE was committed in the September 1987 rating 
decision because a clearly raised total disability rating 
based on individual unemployability claim was not 
adjudicated. 

At the hearing the veteran also submitted duplicate copies of 
several private medical statements, as well as an October 
1988 statement from Dr. M indicating he had been treating the 
veteran for psychophysiologic stress reaction for the past 
year, symptoms of which include palpitation, headache and 
gastrointestinal disturbance.  Also submitted from Dr. M was 
an August 1989 statement reporting he had been treating the 
veteran for the two years previous for various stress related 
symptoms including premature ventricular contractions, 
irritable bowel syndrome and chronic severe muscle 
contraction headaches, which he had no doubt were brought on 
in part and exacerbated by his work as a physician in an 
intensive-care unit setting.  He added that since the veteran 
stopped that work his symptoms improved partially, and Dr. M 
hoped that a less stressful lifestyle would permit a complete 
recovery, then stated "[u]nder no circumstances will [the 
veteran] ever be permitted to return to his former level of 
work."  The veteran also submitted a Notice of Award from 
SSA dated in February 1991 that indicated SSA had determined 
he was eligible for SSA disability benefits from April 1989, 
and that he would receive a check for more than $19,000 for 
payments due April 1989 through January 1991, and then 
monthly checks of $933 thereafter.  


Applicable Laws and Regulations
Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a).  

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would not 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The Court has established 
a three-part test to determine whether CUE is present in a 
prior determination:  (1) either the correct facts, as they 
were known at the time, were not fully adjudicated (i.e. more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  A finding of CUE 
requires that error, otherwise prejudicial, must appear 
undebatable.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  A breach of a duty to assist cannot form the basis 
for a claim of CUE.  Shockley v. West, 11 Vet. App. 208 
(1998).  

Analysis

Entitlement to an effective date prior to January 15, 1992, 
for the grant of service connection for chronic fatigue 
syndrome, 
including the issue of whether September 1987 and 
December 1988 rating decisions 
were based on CUE
In support of his claim for an earlier effective date, the 
veteran makes two main arguments:  first, he argues that he 
has had chronic fatigue syndrome since long before May 1987 
and so the effective date of the grant of service connection 
should be May 1987, when he was rendered unable to work.  
Second, he argues that he first claimed service connection 
for chronic fatigue syndrome in his May 1987 letter, and that 
VA failed to address that claim then and in the September 
1987 and December 1988 rating decisions.  

The Board notes that the 1987 letter contains the veteran's 
statement that he suffered from fatigue, but made no 
assertion that fatigue represented a separate disability for 
which he was seeking service connection.  The Board has 
carefully considered the veteran's assertion that the 
condition that is now characterized as chronic fatigue 
syndrome was present in 1987, but was not yet identified as a 
separate disease entity at that time.  The documents of 
record in 1987 included a 1978 VA examination report that 
referred to generalized fatigue, but no other medical 
evidence of the presence of a disability manifested by 
fatigue.  There is no other indication in the record that the 
veteran sought service connection for chronic fatigue 
syndrome until January 1992.  Although VA is required to 
address all claims reasonably raised by a liberal reading of 
the record, the Board finds that, at the time VA adjudicated 
the claim for an increased rating for headaches in September 
1987, there was no basis upon which to infer a claim of 
entitlement to service connection for chronic fatigue 
syndrome.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  

Not until January 1992 did the veteran reasonably raise a 
claim of entitlement to service connection for chronic 
fatigue syndrome.  In January 1992 he submitted the VA Form 
21-8940 in which he reported he was disabled by fatigue; at 
that time he also submitted statements from Drs. G and M 
dated in 1991 that reported he suffered from fatigue and 
chronic fatigue syndrome.  Contrary to the veteran's 
assertions, the Board finds that those are the earliest 
indications in the record of his intent to seek service 
connection for chronic fatigue syndrome.  In subsequently 
submitted evidence he explained that chronic fatigue syndrome 
was not recognized as a disease entity until approximately 
1989.  Since 1991 he has been diagnosed with an ailment that 
was apparently obscure in nature until fairly recently.  VA 
was not provided evidence of that diagnosis until January 
1992, although the veteran asserts that he had such a 
diagnosis in 1989.  He contends that because it is now agreed 
that his inservice mononucleosis is the cause of a disorder 
diagnosed in 1991 as chronic fatigue syndrome, the effective 
date of his award of disability compensation for chronic 
fatigue syndrome should relate back to May 1987, the date he 
sought an increased rating for headaches, at which time he 
reported he suffered from fatigue.  

The law regarding the assignment of effective dates for 
awards of service connection is clear:  under 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts founds, but shall not be earlier than the date 
of receipt of application therefor.  In this case, the first 
claim of service connection for chronic fatigue syndrome was 
construed from the VA Form 21-8940 and attached medical 
statements submitted in January 1992.  It is clear that the 
record before VA contained no medical evidence of a diagnosis 
of chronic fatigue syndrome prior to January 1992.  Under the 
law, the effective date in this original claim cannot be 
earlier than the date the claim that was subsequently granted 
was received, January 1992, even if the evidence suggests the 
veteran had chronic fatigue syndrome for many years before 
January 1992.  To the extent the veteran and Dr. R have 
contended the veteran is entitled to an earlier effective 
date because he has had chronic fatigue syndrome for many 
years, but that the disability was just not recognized by VA 
until it granted service connection in 1992, that argument 
must fail.  Regardless of whether VA recognized the 
disability, the fact remains that there was no evidence of 
record of a diagnosis of the presence of that disability 
until January 1992.  

The only possible way in which the veteran could obtain a 
retroactive award of disability compensation effective in May 
1987 would be to prove that prior VA rating decisions that 
did not address the claim of entitlement to service 
connection for chronic fatigue syndrome were the result of 
CUE.  See 38 C.F.R. § 3.105(a).  The Court held in EF that 
VA's statutory duty to assist a veteran found at 38 U.S.C.A. 
§ 5107 extended to a requirement that VA liberally read all 
documents submitted to include all issues raised therein.  
The veteran asserts the RO failed to address a claim that was 
reasonably raised from the record in 1987; as noted in EF, 
such a failure is characterized as a failure in the duty to 
assist.  The law provides, however, that a failure in the 
duty to assist cannot constitute the basis for a claim of 
CUE.  Shockley.  Accordingly, the claim of CUE in VA rating 
decisions prior to the November 1992 rating decision based on 
the assertion that those rating decisions wrongfully failed 
to address claims of entitlement to service connection for 
chronic fatigue syndrome fails.  38 C.F.R. § 3.105(a).  

In light of the foregoing, the Board finds that the 
appropriate effective date for the award of service 
connection for chronic fatigue syndrome was January 15, 1992, 
the date of claim.  38 U.S.C.A. § 5110(a) (West 1991).

Whether the veteran filed a claim for individual 
unemployability 
on May 18, 1987.
The veteran argues that the evidence shows he has been 
unemployable since either May 1987, when he had to quit his 
hospital practice, or July 1987, when he was finally able to 
wind up his private medical practice, and seeks an effective 
date for the total disability rating based on individual 
unemployability of either of those dates.  He also asserts 
that he clearly raised a claim of entitlement to a total 
disability rating based on individual unemployability in his 
May 1987 letter, but that VA failed to address that claim at 
that time.  He further points out that he should have been 
provided with a VA Form 21-8940 back in 1987.  Such failures, 
he claims, rise to CUE committed by VA in the rating 
decisions prior to January 1992.  

Following a careful review of the record, the Board agrees 
that the veteran raised a claim of entitlement to total 
disability rating based on individual unemployability in the 
letter received by the RO in May 1987.  That claim was not 
adjudicated in accordance with 38 U.S.C.A. § 5104.  Not until 
the veteran again raised a claim seeking to establish 
entitlement to a total disability rating based on individual 
unemployability in January 1992 did the RO address the matter 
of unemployability.  Because the Board has found that the May 
1987 claim is still pending, the veteran's claims that clear 
and unmistakable error were committed in the September 1987 
and December 1988 rating decisions cannot not be considered 
at this time, as those rating decisions are not final 
determinations with regard to the still-pending claim seeking 
a total disability rating based on individual unemployability 
first raised in May 1987.  38 C.F.R. § 3.105(a).  

Additional action must be taken by the RO to adjudicate the 
May 1987 claim seeking to establish entitlement to a total 
disability rating based on individual unemployability; such 
additional action will be addressed in the Remand portion of 
this document.  Furthermore, the Board finds that the 
appropriate effective date for the award a total disability 
rating based on individual unemployability cannot be 
ascertained until the matter of the claim for a total rating 
that was filed in 1987 but was not adjudicated has been 
resolved.  


ORDER

An effective date earlier than January 15, 1992, for the 
veteran's award of service connection for chronic fatigue 
syndrome is denied.  

On May 18, 1987, the veteran filed a claim seeking to 
establish entitlement to a total disability rating based on 
individual unemployability, and that claim is pending.  To 
his extent, the appeal is granted.  


REMAND

The veteran's May 1987 claim for a total disability rating 
based on individual unemployability was not developed or 
adjudicated by the RO.  Furthermore, it appears that claim is 
inextricably intertwined with the claim of entitlement to an 
effective date earlier than January 15, 1992, for the total 
disability rating based on individual unemployability claim 
that was granted based on the claim filed on that date.  
Accordingly, this matter is REMANDED for the following 
action:  

1.  The RO should develop and adjudicate 
the May 1987 claim for total disability 
rating based on individual 
unemployability.  All appropriate action 
should be taken, including possible 
referral to the Director, Compensation 
and Pension, under 38 C.F.R. § 4.16(b), 
if the schedular criteria under 38 C.F.R. 
§ 4.16(a) are not met.  As the 
regulations have changed since this claim 
was filed in 1987, the RO should address 
the claim under all versions of 38 C.F.R. 
§ 4.16 in effect since May 1987.  

2.  The RO should take appropriate action 
with regard to the claim seeking an 
effective date earlier than January 15, 
1992, for the total disability rating 
based on individual unemployability 
rating.  

Following completion of the requested action, the RO should 
provide the veteran and his representative, if any, a 
Supplemental Statement of the Case that sets out the laws and 
regulations considered, the decision reached, and the reasons 
and bases for the decision.  

These remanded claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).   



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 


